BUYING AGENCY AND SUPPLY AGREEMENT

This Agreement, made as of the 7th day of March, 2012, by and between FORWARD
INDUSTRIES, INC. a New York corporation (hereafter referred to as “Principal”),
having an address at 3110 Main Street, Suite 400, Santa Monica, CA 90405 and
SEATON GLOBAL CORPORATION, a BVI registered and corporation wholly owned by
Terry Wise (hereinafter referred to as “Agent”) having an address at 10F-5
No.16, Lane 609, Chung Shin Road, Section 5, San Chung District, New Taipei
City, Taiwan, Republic of China.

WHEREAS, Principal designs, markets, and distributes carry and protective
solutions primarily for hand held electronic devices (“Products”) sometimes
bearing its trademarks; and

WHEREAS, Agent is established as a buying and supplier agent in the Asia Pacific
Region, consisting of Australia, New Zealand, Hong Kong, Taiwan, China, South
Korea, Japan, Singapore, Malaysia, Thailand, Indonesia, India, the Philippines
and Vietnam (the “Territory”) for merchandise and is engaged in the exportation
of products for sale to the United States and elsewhere, including, but not
limited to the Products; and

WHEREAS, the parties desire to enter into this Agreement for Agent to source for
Principal’s Products and to arrange for sourcing, manufacture and exportation of
such Products under and subject to all of the terms and conditions set forth
herein.

NOW, THEREFORE, the parties hereto, in consideration of the foregoing and of the
mutual covenants contained herein, and intending to be legally bound hereby,
agree as follows:


1.        ENGAGEMENT.  PRINCIPAL HEREBY ENGAGES AGENT AND GRANTS TO AGENT THE
RIGHT TO ACT AS THE EXCLUSIVE BUYING AGENT FOR PRINCIPAL FOR, AND IN CONNECTION
WITH, PRINCIPAL’S PURCHASES, TRANSACTIONS AND RELATED DEALINGS, DIRECTLY OR
INDIRECTLY WITH REGARD TO THE SOURCING OF PRODUCTS IN THE TERRITORY, INCLUDING
COMPLIANCE AND LOGISTICAL SERVICES.  AGENT SHALL BE REQUIRED TO MAINTAIN AN
ACCEPTABLE LEVEL OF PERFORMANCE TO MAINTAIN ITS EXCLUSIVITY HEREUNDER.  AGENT
SHALL, ONLY WITH THE APPROVAL OF PRINCIPAL, BE PERMITTED TO APPOINT SUB-AGENTS
TO PROVIDE SOME, OR ALL, OF THE SERVICES, WHICH ARE REQUIRED BY THIS ENGAGEMENT.


A.  AGENT SHALL:


(1)       VISIT MANUFACTURERS TO DETERMINE THEIR ABILITY TO MANUFACTURE AND
EXPORT PRODUCTS OF A TYPE AND QUALITY APPROPRIATE FOR PRINCIPAL, USE ALL
REASONABLE EFFORT TO NEGOTIATE MOST FAVORABLE PRICING FOR SUCH PRODUCT, AND
PROVIDE PRINCIPAL WITH SAMPLES AND OTHER MATERIAL, AS MAY BE REASONABLY
NECESSARY OR APPROPRIATE WITH RESPECT TO SUCH REVIEW.  AGENT SHALL VISIT SUCH
MANUFACTURERS AND COMPLETE FACTORY EVALUATIONS IN A FORM, MANNER AND FREQUENCY
THAT IS ACCEPTABLE TO PRINCIPAL;


(2)       EFFECTUATE THE EXECUTION BY MANUFACTURERS OF PRINCIPAL’S MANUFACTURING
ACKNOWLEDGMENT, ANNEXED HERETO AS EXHIBIT B, OR SUCH OTHER FORM OR AMENDMENTS
THERETO AS MAY FROM TIME TO TIME BE PROVIDED BY PRINCIPAL PRIOR TO PLACING ANY
PURCHASE ORDERS FOR PRODUCTS WITH SUCH MANUFACTURERS;
 

1

 

--------------------------------------------------------------------------------



 


(3)       FAMILIARIZE ITSELF WITH PRINCIPAL’S NEEDS AND SURVEY THE POTENTIAL
MARKETS TO OBTAIN THE BEST AVAILABLE PRODUCTS.  AGENT SHALL USE ALL REASONABLE
EFFORT TO NEGOTIATE THE MOST FAVORABLE PRICING FOR PRODUCTS.  AGENT SHALL
PROVIDE PRINCIPAL WITH UP-TO-DATE INFORMATION ON A TIMELY BASIS CONCERNING
RELEVANT ASPECTS OF BUSINESS.  THIS INFORMATION INCLUDES, WITHOUT LIMITATION,
THAT WHICH RELATES TO LABOR RATES AND POLITICAL SITUATIONS, WHICH MAY AFFECT
PRINCIPAL’S BUSINESS OR INVESTMENT PROSPECTS.


(4)       ARRANGE, AS NECESSARY, FOR THE PRODUCTION AND DELIVERY OF RAW
MATERIAL, COMPONENTS, OR SUB-ASSEMBLIES TO MANUFACTURERS; THE MANUFACTURE AND
DELIVERY TO PRINCIPAL OF ALL NECESSARY OR APPROPRIATE PRODUCTION SAMPLES; AND
THE MANUFACTURE AND DELIVERY TO PRINCIPAL OF FINISHED PRODUCTS IN ACCORDANCE
WITH ALL APPLICABLE SPECIFICATIONS AND REQUIREMENTS SET FORTH IN PRINCIPAL’S
PURCHASE ORDERS TO AGENT.


(5)       PLACE PURCHASE ORDERS WITH MANUFACTURERS IN AGENT’S NAME.


(6)       QUOTE TO PRINCIPAL F.O.B. FACTORY PRICES IN U.S. DOLLARS (NOT
INCLUDING THE BUYING AGENT’S COMMISSION) PURSUANT TO THE EXPLICIT REQUEST OF
PRINCIPAL, AND IN A MANNER CONSISTENT WITH THE BEST INTERESTS OF PRINCIPAL.


(7)       ESTABLISH AND MAINTAIN A QUALITY ASSURANCE PLAN THAT IS ACCEPTABLE TO
PRINCIPAL AND BE IN CHARGE OF THE QUALITY CONTROL OF PRODUCTS, INCLUDING THE
SUBSTANTIAL CONFORMITY OF PRODUCTS TO ANY APPROVED SAMPLES AND AS TO STYLE,
QUANTITY, AND OTHER SPECIFICATIONS IN THE APPLICABLE PURCHASE ORDERS OF
PRINCIPAL. AGENT SHALL PREPARE AND MAINTAIN WRITTEN DOCUMENTATION OF THE RESULTS
AND TIMING OF ITS QUALITY CONTROL PROCEDURES FOR PRINCIPAL’S REVIEW (E.G.
INSPECTION REPORTS/CERTIFICATES) AND SHALL UPDATE THE PRINCIPAL’S LOGISTICS
COLLABORATION PORTAL (“LCP”) WITH SUCH INFORMATION, AS REQUIRED BY PRINCIPAL, IN
A TIMELY MANNER. IN THE EVENT OF THE SHIPMENT OF DEFECTIVE OR UNCORRECTABLE
IMPROPERLY LABELED GOODS, OR THE SHIPMENT OF GOODS IN NONCONFORMITY WITH THE
PURCHASE ORDER, AGENT SHALL COORDINATE THE RETURN OF SUCH GOODS TO MANUFACTURER
OR ASSIST IN OTHER CORRECTIVE ACTION, AS DEEMED NECESSARY BY PRINCIPAL.


(8)       SUBMIT DELIVERY AND OTHER LOGISTICAL DATA, AS MAY BE REQUIRED BY
PRINCIPAL, TO PRINCIPAL VIA PRINCIPAL’S LCP, IN A TIMELY MANNER.

2

 

--------------------------------------------------------------------------------



 


(9)       ARRANGE FOR ALL INLAND FREIGHT, HAULING, LIGHTERAGE, STORAGE AND
CONSOLIDATION, ETC. AT THE LOWEST COST POSSIBLE WITHIN THE REALM OF PRUDENT
DELIVERY/SHIPPING PRACTICES.


(10)     ARRANGE FOR THE EXPORTATION AND DELIVERY TO PRINCIPAL OF THE PRODUCTS
IN ACCORDANCE WITH ALL TIME LIMITATIONS AND DEADLINES SET FORTH IN THE
APPLICABLE PURCHASE ORDERS.


(11)     FACILITATE THE ACQUISITION OF THE DOCUMENTATION NECESSARY FOR
IMPORTATION OF PRODUCT INTO THE COUNTRY IN WHICH PRODUCT IS TO BE SOLD. 


(12)     BE RESPONSIBLE FOR ARRANGING ALL NECESSARY GLOBALLY RECOGNIZED TESTING
WITH MANUFACTURERS TO ENSURE PRODUCT COMPLIANCE. ANY SPECIAL TESTING OR
CERTIFICATIONS THAT ARE NOT INDUSTRY STANDARD OR THAT IS PERFORMED BY AGENT OR
THIRD PARTIES SHALL BE PRINCIPAL’S PAYMENT RESPONSIBILITY.


(13)     FACILITATE THE ACQUISITION OF ANY RAW MATERIALS, TRIMMINGS, LABELS,
PACKAGING MATERIALS OR OTHER COMPONENTS IN A MANNER DICTATED BY, AND IN THE BEST
INTERESTS OF, PRINCIPAL.


(14)     BE RESPONSIBLE FOR THE QUALITY AND TIMELY DELIVERY OF RAW MATERIALS IN
A MANNER DICTATED BY, AND IN THE BEST INTERESTS OF, PRINCIPAL.


(15)     IN ADDITION TO THE QUALITY ASSURANCE RESPONSIBILITY DESCRIBED IN
SUBPARAGRAPH 7, ABOVE, VERIFY THAT PRODUCTS ARE BEING MANUFACTURED IN THE
COUNTRY AND FACTORY DESIGNATED BY AGENT OR PRINCIPAL, IN CONFORMANCE WITH
APPLICABLE LAWS AND REGULATIONS OF THE COUNTRY IN WHICH IT IS TO BE SOLD AND THE
COUNTRY OF MANUFACTURE, AS WELL AS THE FOREIGN CORRUPT PRACTICES ACT, AND THAT
THE APPROPRIATE VISA, EXPORT LICENSES, ETC. ARE USED IN CONNECTION WITH THE
EXPORTATION OF THE GOODS TO THE COUNTRY DESIGNATED BY PRINCIPAL FOR DELIVERY.


(16)     AGENT SHALL ITSELF COMPLY WITH AND SHALL REQUIRE THAT FACTORIES ARE IN
COMPLIANCE WITH PRINCIPAL’S CODE OF CONDUCT (THE “CODE”), WHICH IS ATTACHED
HERETO AS EXHIBIT A, INCLUDING ANY MODIFICATION OF SUCH AS MAY BE PROVIDED BY
PRINCIPAL FROM TIME TO TIME.  SUCH STEPS SHALL INCLUDE, BUT ARE NOT LIMITED TO:

(A)                ENSURING THAT ALL MANUFACTURERS, SUBCONTRACTORS AND SUPPLIERS
WORKING ON, PRODUCING GOODS FOR OR SUPPLYING GOODS TO PRINCIPAL EXECUTE AND
RETURN TO PRINCIPAL OR TO ITS REPRESENTATIVE ALL DOCUMENTS REQUIRED TO ENSURE
COMPLIANCE WITH THE CODE.  SUCH DOCUMENTS INCLUDE, BUT ARE NOT LIMITED TO,
MANUFACTURING ACKNOWLEDGEMENTS AND SUBCONTRACTOR MANUFACTURING ACKNOWLEDGEMENTS,
IN SUCH FORM AS PRINCIPAL OR ITS REPRESENTATIVE SHALL PROVIDE TO AGENT FROM TIME
TO TIME AND AS OFTEN AS PRINCIPAL DEEMS NECESSARY TO ENSURE COMPLIANCE WITH THE
CODE.

3

 

--------------------------------------------------------------------------------



 

(B)               PERIODICALLY INSPECTING THE FACILITIES OF ALL MANUFACTURERS
AND SUBCONTRACTORS EVERY THREE MONTHS AND PROVIDING A WRITTEN EVALUATION OF
THESE INSPECTIONS TO PRINCIPAL OR TO ITS REPRESENTATIVE IN SUCH FORM AS MAY BE
REQUIRED BY PRINCIPAL OR ITS REPRESENTATIVE FROM TIME TO TIME.

(C)                FOR ALL MANUFACTURERS AND SUBCONTRACTORS TO BE USED BY AGENT
TO PRODUCE PRODUCTS AT THE TIME OF THE EXECUTION OF THIS AGREEMENT, CONDUCTING A
DETAILED EVALUATION OF THE PRODUCTION AND RESIDENTIAL FACILITIES AND PROVIDING A
WRITTEN EVALUATION OF THESE INSPECTIONS IN SUCH FORM AND AS OFTEN AS IS REQUIRED
BY PRINCIPAL OR ITS REPRESENTATIVE FROM TIME TO TIME. 

(D)               IN THE EVENT THAT AGENT HAS KNOWLEDGE THAT ANY MANUFACTURER IS
NOT PRODUCING THE PRODUCTS IN COMPLIANCE WITH APPLICABLE LOCAL LAWS AND/OR THE
CODE OF CONDUCT, AGENT SHALL IMMEDIATELY NOTIFY PRINCIPAL.  FURTHER, AGENT SHALL
PROVIDE TO PRINCIPAL A CERTIFICATE AS TO THE COUNTRY-OF-ORIGIN OF THE PRODUCTS.

(E)                AGENT IS RESPONSIBLE FOR COSTS ASSOCIATED WITH A THIRD PARTY
AUDITING FIRM PROVIDING SOCIAL ACCOUNTABILITY AND SECURITY, INCLUDING WITHOUT
LIMITATION CTPAT AUDITS. HOWEVER, AGENT ACKNOWLEDGES THAT AUDITS AS REQUESTED BY
PRINCIPAL WILL BE NO MORE FREQUENT THAN EVERY SIX (6) MONTHS, HOWEVER ADDITIONAL
AUDITS OF AGENT REQUESTED BY PRINCIPAL MAY BE MORE FREQUENT, IN WHICH CASE THE
COSTS SHALL BE BORNE BY PRINCIPAL. COSTS FOR THE INITIAL AUDIT, EXCEPT
ASSOCIATED TRAVEL EXPENSES, AND ALL COSTS ASSOCIATED WITH REMEDIATION OF
DEFICIENCIES AS IDENTIFIED AS A RESULT OF THE AUDIT SHALL BE INCURRED
EXCLUSIVELY BY AGENT. PRICING OF PRODUCTS HEREUNDER SHALL NOT INCREASE AS A
RESULT OF ANY AUDIT ACTIVITIES OR REMEDIATION COSTS. PRINCIPAL WILL PROVIDE
AGENT WITH AN INVOICE FROM A THIRD-PARTY AUDIT FIRM, AUDIT RESULTS, AND
REMEDIATION REQUIREMENTS FOLLOWING ANY SUCH AUDIT. PRINCIPAL SHALL ASSUME
FINANCIAL RESPONSIBILITY TO MAKE PAYMENT OF SAID INVOICE WITHIN TERMS. IF
PRINCIPAL PAYS ANY INVOICE, PRINCIPAL WILL BE ENTITLED TO OFFSET THAT AMOUNT
FROM ANY AMOUNTS OWING TO AGENT. IF ANY SUCH SIX-MONTH AUDIT REVEALS ANY
MATERIAL NON-COMPLIANCE ON THE PART OF AGENT OR ITS MANUFACTURERS IN RESPECT OF
SOCIAL ACCOUNTABILITY AND SECURITY AND CTPAT STANDARDS, PRINCIPAL MAY, WITHIN
THREE MONTHS OF COMPLETION OF SUCH AUDIT, REQUEST A FOLLOW-UP AUDIT TO MONITOR
AGENT’S OR ITS MANUFACTURERS PROGRESS IN CORRECTING SUCH VIOLATIONS, AND ALL
COSTS AND EXPENSES INCURRED IN CONNECTION WITH SUCH AUDIT, INCLUDING ASSOCIATED
TRAVEL EXPENSE, SHALL BE BORNE BY AGENT.

4

 

--------------------------------------------------------------------------------



 

 


(17)     ATTEND TO THE RETURN AND/OR OF ANY PRODUCTS DEEMED TO BE NONCOMPLIANT
OR DEFECTIVE BY PRINCIPAL. FURTHER, AGENT SHALL USE BEST EFFORT TO EFFECTUATE
FROM MANUFACTURER A CREDIT NOTE OR REFUND FOR DEFECTING OR NONCOMPLIANT PRODUCT,
PRODUCT SHORTAGES, ETC. AND ENSURE MANUFACTURERS PROPER DESTRUCTION AND DISPOSAL
THEREOF, WHEN APPLICABLE.


(18)     INFORM PRINCIPAL OF ANY OVERPRODUCTION OR PRODUCTION OF COUNTERFEIT OR
INFRINGING GOODS BY THE MANUFACTURERS.


(19)     AGENT SHALL PERFORM ALL OTHER SERVICES THAT MAY BE REASONABLY NECESSARY
OR APPROPRIATE TO ARRANGE FOR THE MANUFACTURE, EXPORTATION, QUALITY CONTROL; AND
DELIVERY OF THE PRODUCTS CONSISTENT WITH REGULAR PRACTICES IN THE TRADE.


B.  AGENT SHALL ARRANGE TO HAVE PRODUCED FOR PRINCIPAL SAMPLES AND PROTOTYPES ON
A TIMELY BASIS AT A PRICE AGREED UPON IN WRITING BY PRINCIPAL.


C.  AGENT SHALL ACT ONLY UPON THE SPECIFIC INSTRUCTIONS OF PRINCIPAL AND IN NO
CASE SHALL THE AGENT ACT WITHOUT SUCH EXPLICIT INSTRUCTIONS.  AGENT ACKNOWLEDGES
THAT IT HAS NO RIGHT, POWER OR AUTHORITY TO MAKE ANY CONTRACT OR INCUR ANY
OBLIGATION OR LIABILITY, WHICH SHALL BE BINDING UPON PRINCIPAL UNLESS IT HAS
BEEN SPECIFICALLY AUTHORIZED IN WRITING, AND IN ADVANCE BY PRINCIPAL.


D.  THE PARTIES SHALL USE GOOD FAITH EFFORTS TO DEVELOP A PERFORMANCE APPRAISAL
METHODOLOGY THAT IS BASED ON KEY OPERATING METRICS (SUCH AS QUALITY, DELIVERY,
CONDUCT, ETC.) IN ORDER TO EVALUATE AGENT’S PERFORMANCE.  CONTINUED
NON-PERFORMANCE BY AGENT UNDER SUCH METHODOLOGY SHALL CONSTITUTE A MATERIAL
BREACH HEREUNDER.


2.         COMPENSATION.


A.   “INVOICE PRICE” SHALL MEAN THE F.O.B. PURCHASE PRICE OF THE PRODUCTS
PURCHASED BY AGENT FOR PRINCIPAL, WHICH PRICE SHALL BE THE SAME AS THE PRICE
PAID BY AGENT FOR SUCH PRODUCTS, EXCLUDING ANY AGENT COMMISSIONS.


B.  IN CONSIDERATION OF THE SERVICES RENDERED BY AGENT UNDER THIS AGREEMENT,
PRINCIPAL SHALL PAY TO AGENT AN AMOUNT EQUAL TO ____% PERCENT OF THE INVOICE
PRICE OF ALL PRODUCTS ORDERED AND SHIPPED PURSUANT TO THIS AGREEMENT (THE
“SERVICE FEE”).  WHERE PRINCIPAL DETERMINES THE PRODUCTS TO BE DEFECTIVE, NO
SERVICE FEE SHALL BE PAID BY THE PRINCIPAL AND AGENT SHALL PROVIDE A CREDIT OR
REFUND TO PRINCIPAL FOR ANY COMMISSION PAID FOR PRODUCTS BY PRINCIPAL.


C.  THE SERVICE FEE ABOVE SHALL INCLUDE ALL COSTS OF TRAVEL AND ENTERTAINMENT,
TELEPHONE, TELEX, TELECOPIES, POSTAGE, OFFICE SPACE, PERSONNEL (INCLUDING
SALARIES, BENEFITS, OVERTIME, AND ANY RELATED TAXES), LEGAL AND PROFESSIONAL
SERVICES AND ALL OTHER COSTS DEEMED NECESSARY AND INCURRED BY AGENT IN THE
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER. 

5

 

--------------------------------------------------------------------------------



 


D.  AGENT SHALL PAY ALL COSTS OF CONDUCTING ITS AGENCY AND ALL TAXES, INCLUDING
ASSESSMENTS, WHICH MAY BE MADE AGAINST THE SALARY OR WAGES OF THOSE DIRECTLY OR
INDIRECTLY EMPLOYED BY AGENT.


E.  AGENT’S SERVICE FEE SHALL BE LISTED ON SEPARATE INVOICES PREPARED BY AGENT.


F.  PRINCIPAL MAY, NOT MORE FREQUENTLY THAN ON A QUARTERLY BASIS, CONDUCT THIRD
PARTY AUDITS OF AGENT’S BOOKS AND RECORDS.  AGENT AGREES TO COOPERATE FULLY WITH
SUCH AUDITS PROVIDED REASONABLE NOTICE OF SUCH AUDITS IS GIVEN.  AGENT SHALL PAY
TO PRINCIPAL ANY DISCREPANCY REVEALED BY SUCH AUDIT WITHIN FIFTEEN (15) DAYS. 
IF SUCH DISCREPANCY IS MORE THAN FIVE PERCENT (5%), AGENT SHALL REIMBURSE
PRINCIPAL FOR THE COST OF SUCH AUDIT.


3.         PAYMENT.  PRINCIPAL SHALL PAY AGENT FOR AMOUNTS DUE UNDER THE TERMS
OF THIS AGREEMENT AS FOLLOWS:


A.  FOR THE PURCHASE OF PRODUCTS, INCLUDING SAMPLES AND PROTOTYPES, AGENT SHALL,
AT THE END OF EACH MONTH, PROVIDE PRINCIPAL WITH AN ITEMIZED INVOICE FOR ALL
PRODUCTS DELIVERED TO PRINCIPAL IN SUCH MONTH, WHICH INVOICE SHALL NOT INCLUDE
ANY SERVICE FEE.  ATTACHED TO SUCH INVOICE SHALL BE COPIES OF THE INVOICES FOR
SUCH PRODUCTS RECEIVED BY AGENT FROM ITS MANUFACTURERS IN ORDER TO CONFIRM THAT
THE INVOICE PRICE IS THE SAME AS THE PRICE PAID BY AGENT TO ITS MANUFACTURERS. 
PRINCIPAL SHALL PAY AGENT WITHIN FIFTEEN (15) DAYS OF RECEIPT OF AGENT’S MONTHLY
INVOICE, UNLESS, AT PRINCIPAL’S SOLE DISCRETION, THE COST SAVINGS OF SUCH TERMS
ARE NOT ADEQUATE, THEN, THE PAYMENT TERMS SHALL REVERT TO PRINCIPAL’S PRIOR
TERMS WITH THE MANUFACTURERS. 


B.  AGENT SHALL PROVIDE TO PRINCIPAL ON A MONTHLY BASIS, A SEPARATE INVOICE FOR
THE SERVICE FEES EARNED DURING THE PREVIOUS MONTH.  PRINCIPAL AGREES TO PAY ALL
SERVICE FEES WITHIN FIFTEEN (15) DAYS OF RECEIPT OF THE AGENT’S INVOICE;
PROVIDED HOWEVER THAT IF PRINCIPAL NOTIFIES AGENT IN WRITING THAT IT OBJECTS TO
ANY INVOICE WITHIN TEN (10) DAYS OF RECEIPT OF SUCH INVOICE, PAYMENT ON THE
DISPUTED INVOICE SHALL BE MADE WHEN THE DISPUTE IS RESOLVED.

Principal shall pay to Agent a penalty of one percent (1%) per month on all
unpaid and outstanding amounts past the due date of such payments.


4.         PURCHASES AND DELIVERY. 


A.  PRINCIPAL’S ORDER OF PRODUCTS SHALL BE EFFECTUATED BY PRINCIPAL’S SUBMISSION
TO AGENT OF A FIRM WRITTEN PURCHASE ORDER IN ADVANCE OF DELIVERY.  PRINCIPAL MAY
SUBMIT TO AGENT FORECASTS OF PRINCIPAL’S PRODUCT NEEDS, HOWEVER, ANY SUCH
FORECASTS SHALL BE AN ESTIMATE ONLY AND NOT A COMMITMENT TO PURCHASE.  AGENT
SHALL EITHER CONFIRM OR REJECT PRINCIPAL’S PURCHASE ORDERS WITHIN THREE (3)
BUSINESS DAYS VIA THE PRINCIPALS LCP.  AGENT SHALL PROMPTLY UPDATE PRINCIPAL
WITH PURCHASE, PRODUCTION, INSPECTION AND LOGISTIC DATA AND DOCUMENTATION (E.G.
ADVANCED SHIPPING NOTIFICATION OR CERTIFICATES OF ORIGIN), INCLUDING VIA
PRINCIPAL’S LCP, AS REQUESTED AND DEEMED NECESSARY BY PRINCIPAL. NO SUCH
PURCHASE ORDER MAY BE CHANGED OR TERMINATED WITHOUT THE PRIOR WRITTEN CONSENT OF
PRINCIPAL.


B.   AMENDED PURCHASE ORDERS. PRINCIPAL SHALL HAVE THE RIGHT PRIOR TO DELIVERY
OF THE PRODUCTS TO MAKE CHANGES TO THE PURCHASE ORDER. IF ANY SUCH CHANGES CAUSE
AN INCREASE OR DECREASE IN COST OR DELIVERY TIME, AGENT SHALL NOTIFY PRINCIPAL
IN WRITING IMMEDIATELY AND EXPLAIN THE AMOUNT AND BASIS FOR ANY SUCH ADJUSTMENT
IN COST OR DELIVERY TIME. IF PRINCIPAL ACCEPTS SUCH ADJUSTMENTS, PRINCIPAL AND
AGENT SHALL EXECUTE AN AMENDMENT TO THE PURCHASE ORDER TO EVIDENCE SUCH
ADJUSTMENTS OR PRINCIPAL SHALL ISSUE A REVISED PURCHASE ORDER.

6

 

--------------------------------------------------------------------------------



 


C.  LATE DELIVERY. IF AGENT DETERMINES THAT IT IS UNABLE TO DELIVER PRODUCT
TIMELY AS PROVIDED IN AN ACCEPTED PURCHASE ORDER, AGENT SHALL IMMEDIATELY NOTIFY
PRINCIPAL AND PRINCIPAL SHALL HAVE THE RIGHT TO: (I) ACCEPT LATE DELIVERY; (II)
SPECIFY A MORE RAPID METHOD OF SHIPMENT WITH AGENT PAYING THE ADDITIONAL
TRANSPORTATION COST (SUBJECT TO AGENT’S USE OF BEST EFFORT TO EFFECTUATE
MANUFACTURERS AGREEMENT TO SUCH); (III) TERMINATE THE PURCHASE ORDER WITHOUT
LIABILITY OR PENALTY (SUBJECT TO AGENT’S USE OF BEST EFFORT TO EFFECTUATE
MANUFACTURERS AGREEMENT TO SUCH).


D.  EARLY DELIVERY. IF PRODUCT IS AVAILABLE FOR DELIVERY TO PRINCIPAL PRIOR TO
THE SPECIFIED OR REQUESTED DELIVERY DATE, PRINCIPAL SHALL MAKE REASONABLE EFFORT
TO ACCEPT THE PRODUCT. OTHERWISE, AGENT SHALL BE RESPONSIBLE FOR ARRANGING THE
PRODUCT TO BE PROPERLY STORED AND REDELIVERED ON THE SPECIFIED OR REQUESTED
DELIVERY DATE.


5.         RETURNS. RETURNS OF DEFECTIVE AND/OR NONCOMPLIANT PRODUCTS THAT ARE
UNDER WARRANTY BY AGENT (REFER TO SECTION 7 BELOW) SHALL BE SHIPPED PRE-PAID BY
PRINCIPAL AND AGENT SHALL BE CHARGED BACK FOR SHIPPING COSTS UNLESS OTHERWISE
SPECIFICALLY AGREED TO BY PRINCIPAL (SUBJECT TO AGENT’S USE OF BEST EFFORT TO
EFFECTUATE MANUFACTURERS AGREEMENT TO SUCH). PRIOR TO RETURN OF ANY PRODUCT,
PRINCIPAL SHALL NOTIFY AGENT IN WRITING, AND AGENT SHALL PROVIDE PRINCIPAL WITH
A RETURN AUTHORIZATION WITHIN FIVE (5) BUSINESS DAYS OF SUCH WRITTEN NOTICE. 
UNDER NO CIRCUMSTANCES IS AGENT OR ITS MANUFACTURERS PERMITTED TO SELL TO ANY
PARTY OTHER THAN PRINCIPAL ANY PRODUCTS OR SAMPLE PRODUCTS MANUFACTURED UNDER
THIS AGREEMENT, INCLUDING PRODUCTS, SAMPLES AND PROTOTYPES THAT ARE RETURNED BY
PRINCIPAL AND THAT AGENT IS UNABLE TO REWORK TO MEET SPECIFICATIONS AND QUALITY
REQUIREMENTS.  IN ADDITION, AGENT AGREES TO SUBMIT TO PRINCIPAL A CERTIFICATE OF
DESTRUCTION IN WHICH AGENT IDENTIFIES THE DEFECTIVE PRODUCTS AND SAMPLE PRODUCTS
AND VERIFIES UNDER OATH THAT SUCH PRODUCTS AND SAMPLE PRODUCTS HAVE BEEN
DESTROYED.


6.         REPRESENTATIONS BY AGENT.  AGENT REPRESENTS AND WARRANTS THE
FOLLOWING, EACH OF WHICH SHALL BE DEEMED TO BE INDEPENDENTLY MATERIAL AND HAVE
BEEN RELIED UPON BY PRINCIPAL:


A.  AGENT IS A CORPORATION DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF
THE COUNTRY IN WHICH IT MAINTAINS THE OFFICE FROM WHICH IT SHALL PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT.


B.  AGENT HAS THE FULL RIGHT, POWER AND AUTHORITY TO EXECUTE AND DELIVER, AND
PERFORM FULLY AND IN ACCORDANCE WITH ALL OF THE TERMS OF, THIS AGREEMENT, AND
THE PERFORMANCE BY THE AGENT OF ALL OF ITS OBLIGATIONS AND COVENANTS HEREUNDER
DOES NOT AND WILL NOT VIOLATE ANY LAW OR REGULATION, AGREEMENT OR OTHER
INSTRUMENT TO WHICH AGENT IS A PARTY OR BY WHICH AGENT MAY BE BOUND.


C.  AGENT IS ENGAGED IN THE BUSINESS OF SOURCING PRODUCTS IN THE TERRITORY. 
AGENT HAS THE REQUISITE EXPERIENCE TO PROPERLY SUPERVISE THE MANUFACTURE OF THE
PRODUCTS.


D.  AGENT WARRANTS AND REPRESENTS THAT IT WILL NOT KNOWINGLY OR INTENTIONALLY
MAKE ANY STATEMENT OR REPRESENTATION INCONSISTENT WITH THE TERMS AND PROVISIONS
OF THIS AGREEMENT IN ANY AFFIDAVIT, SPECIAL INVOICE, SPECIAL CUSTOMS INVOICE,
PRO FORMA INVOICE, CONSULAR INVOICE OR ANY OTHER DOCUMENT OR COMMUNICATION,
ORAL, WRITTEN OR OTHERWISE.  IN ADDITION, NO PART OF THE COMPENSATION PAID, OR
TO BE PAID, TO AGENT PURSUANT TO THIS AGREEMENT SHALL IN ANY MANNER BE PAID OR
PAYABLE DIRECTLY OR INDIRECTLY TO ANY MANUFACTURER OF PRODUCTS OR TO ANY
GOVERNMENT AGENT.

7

 

--------------------------------------------------------------------------------



 


E.  AGENT, IN EXECUTING THIS AGREEMENT, CERTIFIES THAT IT HAS NO OWNERSHIP OR
DIRECT FINANCIAL INTEREST IN, NOR ANY CONTROL OF, THE FACTORIES MAKING THE
COMMODITIES PURCHASED WITH THE ASSISTANCE OF THE AGENT; THAT IT DOES NOT, FOR
ITS OWN ACCOUNT, SELL RAW MATERIALS TO THE FACTORIES MAKING SUCH MERCHANDISE;
AND THAT THE FACTORIES HAVE NO OWNERSHIP OR FINANCIAL INTEREST IN, OR ANY
CONTROL OVER, THE AGENT.  IN THE EVENT THAT ANY SUCH INTEREST IS CONSUMMATED,
THEN THE AGENT WILL IMMEDIATELY INFORM PRINCIPAL.  FAILURE TO DO SO WILL RESULT
IN THE FORFEITURE OF THE AGENT’S COMMISSION ON THE GOODS PURCHASED FROM THE
RELATED OR CONTROLLED FACTORIES.


F.  AGENT SHALL ACCEPT NO REMUNERATION FOR ITS SERVICES OTHER THAN THE
COMMISSIONS PAID HEREUNDER BY PRINCIPAL AND WILL NOT SHARE COMMISSIONS IN ANY
MANNER WITH THE MANUFACTURER OR OTHERS.


7.         CLAIMS, INSPECTIONS AND WARRANTIES.  


A.  PRINCIPAL MAY INFORM AGENT OF ANY CLAIMS AGAINST A MANUFACTURER REGARDING
THE PRODUCTS.  AGENT WILL, PURSUANT TO THE INSTRUCTIONS OF THE PRINCIPAL, ACT ON
BEHALF OF THE PRINCIPAL IN USE ITS BEST EFFORTS TO ASSIST IN THE RESOLUTION OF
ANY CLAIM.


B.  AGENT SHALL ALLOW, AND SHALL REQUIRE ITS MANUFACTURERS TO ALLOW, PRINCIPAL
OR ITS DESIGNEES THE RIGHT TO ENTER THEIR MANUFACTURING AND STORAGE FACILITIES
DURING REGULAR BUSINESS HOURS, WITH OR WITHOUT NOTICE, TO INSPECT PRODUCTS,
TOOLS, PACKAGING AND WORKING CONDITIONS IN ORDER TO CONFIRM AGENT’S AND
MANUFACTURER’S COMPLIANCE WITH THIS AGREEMENT.


C.  AGENT SHALL MAKE ALL REASONABLE EFFORTS TO PROVIDE PRINCIPAL WITH A ONE (1)
YEAR PRODUCT WARRANTY FROM THE DATE OF DELIVERY TO PRINCIPAL.  SUCH WARRANTY
SHALL BE PREDICATED ON AGENT’S ABILITY TO SECURE EQUIVALENT OR BETTER TERMS FROM
ITS MANUFACTURERS IN ITS MANUFACTURING AGREEMENTS.  AGENT SHALL MAKE ALL
REASONABLE EFFORTS TO ENSURE THAT THE PRODUCTS WILL BE FREE FROM DEFECTS IN
MATERIALS AND WORKMANSHIP, BE MERCHANTABLE, SAFE AND FIT FOR THE PARTICULAR USES
AND PURPOSES FOR WHICH THE PRODUCTS WERE MANUFACTURED, AND WILL STRICTLY CONFORM
TO ALL APPROVED SAMPLES AND SPECIFICATIONS.  FOR PRODUCTS UNDER WARRANTY,
PRINCIPAL MAY RETURN DEFECTIVE PRODUCTS FOR REFUND OR CREDIT, INCLUDING SHIPPING
CHARGES TO RETURN SUCH DEFECTIVE PRODUCT, IF REQUIRED. 


8.         TERM AND TERMINATION.  THE TERM OF THIS AGREEMENT SHALL BEGIN ON
MARCH 12, 2012, THE DATE HEREOF, AND CONTINUE FOR TWO (2) YEARS UNTIL MARCH 11,
2014 (THE “TERM”) SUBJECT TO EARLIER “TERMINATION FOR CAUSE” (AS HEREINAFTER
DEFINED).  THEREAFTER, PROVIDED THE PARTIES HAVE REACHED AN AGREEMENT IN WRITING
AS TO THE SERVICE FEE AT LEAST ONE HUNDRED TWENTY (120) DAYS PRIOR TO THE END OF
THE THEN EXPIRING TERM, THE TERM SHALL BE ELIGIBLE FOR RENEWAL FOR ONE (1) TWO
(2) YEAR TERM (THE “FIRST RENEWAL TERM”), UNLESS TERMINATED.  FOLLOWING THE
FIRST RENEWAL TERM, IN EACH INSTANCE, PROVIDED THE PARTIES HAVE REACHED AN
AGREEMENT IN WRITING AS TO THE SERVICE FEE AT LEAST ONE HUNDRED TWENTY (120)
DAYS PRIOR TO THE END OF THEN EXPIRING TERM, THE TERM SHALL BE ELIGIBLE FOR
RENEWAL FOR SUCCESSIVE ONE (1) YEAR TERMS (TOGETHER WITH THE FIRST RENEWAL
TERMS, THE “RENEWAL TERMS”).  RENEWAL TERMS, WHICH COMMENCE, SHALL BE INCLUDED
IN THE TERM.  ON EXPIRATION OR TERMINATION, THIS AGREEMENT SHALL CONTINUE TO
APPLY TO ORDERS FOR PRODUCTS PLACED DURING THE TERM, WHICH MAY BE SHIPPED AFTER
EXPIRATION OR TERMINATION OF THE TERM.

8

 

--------------------------------------------------------------------------------



 


9.         TERMINATION. 


A.  TERMINATION FOR CAUSE.  IN THE EVENT OF “CAUSE,” WHICH SHALL BE DEFINED AS
(I) A MATERIAL BREACH BY EITHER PARTY OF THE TERMS OF THIS AGREEMENT, (II) A
DEFAULT BY EITHER PARTY IN THE PERFORMANCE OF ANY DUTIES OR OBLIGATIONS
HEREUNDER THAT IS NOT REMEDIED WITHIN THIRTY (30) DAYS OF WRITTEN NOTICE, (III)
A FAILURE BY AGENT TO MAINTAIN AN ACCEPTABLE LEVEL OF PERFORMANCE IN TERMS OF
PRICE, QUALITY, QUANTITY OR DELIVERY; (IV) IF AGENT SHALL BE INSOLVENT OR SHALL
MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR IS ADJUDGED BANKRUPT IN ANY
LEGAL PROCEEDING UNDER ANY APPLICABLE LAW OR A TRUSTEE OR RECEIVER OF ITS
BUSINESS OR AFFAIRS OR OF A MATERIAL PART OF ITS PROPERTIES IS APPOINTED IN ANY
LEGAL PROCEEDING UNDER ANY APPLICABLE LAW AND ANY SUCH PROCEEDING IS NOT
DISMISSED WITHIN THIRTY (30) DAYS AFTER ITS COMMENCEMENT; OR (V) UPON ANY CHANGE
OF CONTROL OF AGENT.  FOR PURPOSES HEREOF, THE TERM “CHANGE OF CONTROL” SHALL
MEAN THE SALE, TRANSFER OR CONVEYANCE OF A MAJORITY OF THE PRESENTLY EXISTING
VOTING STOCK OF AGENT, THIS AGREEMENT MAY BE TERMINATED BY THE
NON-BREACHING/DEFAULTING PARTY ON WRITTEN NOTICE TO THE OTHER PARTY.


B.  TERMINATION WITHOUT CAUSE.


(1)       AS SET FORTH IN SECTION 8 ABOVE, IN THE EVENT THE PARTIES DO NOT REACH
AN AGREEMENT ON THE SERVICE FEE FOR THE SUBSEQUENT RENEWAL TERM, PRINCIPAL MAY
TERMINATE THIS AGREEMENT ON NINETY (90) DAYS WRITTEN NOTICE TO AGENT.


(2)       NO LESS THAN ONE HUNDRED TWENTY (120) DAYS PRIOR TO THE EXPIRATION OF
THE FIRST RENEWAL TERM OR ANY RENEWAL TERM THEREAFTER, EITHER PARTY MAY GIVE THE
OTHER WRITTEN NOTICE OF ITS DECISION NOT TO RENEW AND THEREUPON THE AGREEMENT
SHALL TERMINATE AT THE END OF THE THEN EXPIRING RENEWAL TERM


10.       SECONDS, THIRDS OR EXCESS GOODS.  AGENT AGREES TO USE ITS BEST EFFORTS
TO RECOVER THE COST OF ALL SECONDS, THIRDS OR EXCESS GOODS FROM THE MANUFACTURER
ON PRINCIPAL’S BEHALF.  AGENT IS NOT ENTITLED TO RECOVER EITHER THE COSTS OF
REINSPECTION OR COSTS ASSOCIATED WITH OBTAINING REFUNDS FROM PRINCIPAL.  AGENT
COVENANTS THAT IT WILL INSURE THAT NO SECONDS WILL BE RELEASED BY THE
MANUFACTURER. 


11.       PROPRIETARY RIGHTS. 


A.  AGENT ACKNOWLEDGES THAT ALL PATENTS, TRADEMARKS, TRADENAMES, COPYRIGHTS AND
DESIGNS RELATING TO THE MERCHANDISE SHALL BE AND REMAIN THE PROPERTY OF
PRINCIPAL, OR ITS CUSTOMERS.  AGENT AGREES THAT ANY USE OR COPY OF THESE
PATENTS, TRADEMARKS, TRADENAMES, COPYRIGHTS OR DESIGNS MUST BE ACCOMPANIED BY A
STATEMENT OF PRINCIPAL’S RIGHTS THERETO.  AGENT WILL NOT, DURING THE TERM OF
THIS AGREEMENT OR AT ANY TIME THEREAFTER, CLAIM ANY RIGHT OR PROPERTY INTEREST
IN SUCH PATENTS, TRADEMARKS, TRADENAMES, COPYRIGHTS AND DESIGNS, OR TAKE OR
PERMIT ANY ACTION WHICH WILL HAVE AN ADVERSE EFFECT ON PRINCIPAL’S RIGHTS TO
SUCH OWNED OR LICENSED PATENTS, TRADEMARKS, TRADENAMES, COPYRIGHTS AND DESIGNS. 
IN CASE SUCH RIGHTS OF PRINCIPAL OR ITS CUSTOMERS ARE ABUSED, AGENT WILL DO ITS
BEST TO GIVE NOTICE TO PRINCIPAL AND TO HELP PRINCIPAL AVOID THE SAME, BUT ALL
COSTS INVOLVED WILL BE PAID BY PRINCIPAL.

9

 

--------------------------------------------------------------------------------



 


B.  PRINCIPAL SHALL OWN THE EXCLUSIVE RIGHTS TO THE TRADE DRESS AND VISUAL
DESIGN OF THE PRODUCTS, PRODUCT MATERIALS, AND RELATED PACKAGING FOR THE
PRODUCTS.  PRINCIPAL SHALL ALSO OWN ALL RIGHT, TITLE AND INTEREST IN ALL
TOOLING, MOLDS OR SPECIAL EQUIPMENT WHICH HAVE BEEN FURNISHED OR PAID FOR BY, OR
CHARTED AGAINST, PRINCIPAL IN CONNECTION WITH THE MANUFACTURE OF THE PRODUCTS.


12.       NON-COMPETE.  AGENT AGREES THAT DURING THE TERM OF THIS AGREEMENT AND
FOR THIRTY‑SIX (36) MONTHS THEREAFTER, NEITHER IT NOR ITS AFFILIATES OR
SUBSIDIARIES SHALL SOURCE OR SUPPLY TO ANY PARTY OTHER THAN PRINCIPAL, PRODUCTS
THAT, IN PRINCIPAL’S SOLE DETERMINATION, INCORPORATE OR ARE SIMILAR IN NATURE,
USE, APPEARANCE, CONSTRUCTION, DESIGN OR PERFORMANCE TO THE CHARACTERISTICS OF
ANY OF PRINCIPAL’S PRODUCTS.


13.       CONFIDENTIALITY.


A.  FOR THE PURPOSES HEREOF, “CONFIDENTIAL INFORMATION” SHALL MEAN ALL
PROPRIETARY AND CONFIDENTIAL INFORMATION AND TRADE SECRETS OF A PARTY ABOUT ITS
BUSINESS, INCLUDING WITHOUT LIMITATION DESIGNS, DRAWINGS AND GRAPHICS AND
INFORMATION ABOUT COLORS, FABRICS AND OTHER MATERIALS, NEW AND MODIFIED PRODUCTS
FINANCIAL AND BUSINESS DATA AND PLANS AND RELATED REPORTS.


B.  EACH PARTY ACKNOWLEDGES THAT THE OTHER PARTY’S CONFIDENTIAL INFORMATION
CONSTITUTES VALUABLE AND PROPRIETARY TRADE SECRETS OF SUCH OTHER PARTY AND,
EXCEPT AS PROVIDED HEREIN OR IN ANY OTHER AGREEMENTS BETWEEN THE PARTIES OR
THEIR AFFILIATES, SUCH PARTY SHALL NOT USE OR CAUSE TO BE USED OR DISCLOSE OR
CAUSE TO BE DISCLOSED ANY CONFIDENTIAL INFORMATION UNLESS OTHERWISE AUTHORIZED
IN WRITING.  EACH PARTY SHALL LIMIT ACCESS TO CONFIDENTIAL INFORMATION TO THE
OTHER PARTY TO THOSE EMPLOYEES OR AGENTS WHOSE DUTIES REQUIRE THE POSSESSION
THEREOF, AND SUCH PARTY SHALL INFORM THEM OF THE CONFIDENTIAL NATURE THEREOF. 
EACH PARTY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO SAFEGUARD THE OTHER
PARTY’S CONFIDENTIAL INFORMATION AND TO PREVENT THE UNAUTHORIZED, NEGLIGENT OR
INADVERTENT USE OF DISCLOSURE THEREOF.  AT THE END OF THE TERM HEREOF, EACH
PARTY WILL RETURN OR DESTROY THE OTHER PARTIES CONFIDENTIAL INFORMATION.


C.  THE PARTIES RECOGNIZE THAT REMEDY AT LAW FOR ANY BREACH OF THE PROVISIONS OF
THIS PARAGRAPH WILL BE INADEQUATE AND, ACCORDINGLY, AGREE THAT IN ADDITION TO
SUCH OTHER REMEDIES THAT MAY BE AVAILABLE, AT LAW OR IN EQUITY, ANY COURT OF
COMPETENT JURISDICTION MAY ENJOIN, WITHOUT THE NECESSITY OF REQUIRING PROOF OF
ACTUAL DAMAGES OR THE POSTING OF ANY BOND OR OTHER SECURITY, ANY ACTUAL OR
THREATENED BREACH OF THE PROVISIONS OF ANY OF THIS PARAGRAPH.


14.       RIGHTS UPON CANCELLATION OR TERMINATION.  UPON THE CANCELLATION OR
TERMINATION OF THIS AGREEMENT: (A) ALL RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL CEASE AND TERMINATE EXCEPT AS TO RIGHTS AND OBLIGATIONS ACCRUED
BY EITHER OF THE PARTIES PRIOR TO THE DATE OF SUCH CANCELLATION OR TERMINATION,
INCLUDING RIGHTS AND OBLIGATIONS UNDER OUTSTANDING IMPORT CONTRACTS NOT YET
PERFORMED; (B) PRINCIPAL SHALL HAVE THE RIGHT TO DEAL WITH ALL MANUFACTURERS
DEALT WITH BY AGENT IN CONNECTION WITH PRINCIPAL’S BUSINESS EITHER DIRECTLY OR
THROUGH ONE OR MORE OTHER BUYING AGENTS WITHOUT FURTHER OBLIGATION TO AGENT; AND
(C) AGENT SHALL TURN OVER TO PRINCIPAL ANY AND ALL COPIES OF CONTRACTS AND OTHER
INFORMATION IN THE AGENT’S FILES RELATING TO ARRANGEMENTS MADE BY AGENT WITH
SELLERS OF MERCHANDISE ON PRINCIPAL’S BEHALF (IT BEING UNDERSTOOD THAT ALL SUCH
CONTRACTS AND OTHER INFORMATION SHALL BE TREATED BY AGENT AS CONFIDENTIAL AND
SHALL NOT BE DISCLOSED BY AGENT TO ANY THIRD PARTY EITHER DURING OR AFTER THE
TERM HEREOF).  WITHOUT LIMITING THE GENERALITY OF ANY OF THE OTHER TERMS OF THIS
AGREEMENT, UPON THE EXPIRATION OR TERMINATION OF THIS AGREEMENT, AGENT SHALL NOT
BE ENTITLED TO, AND HEREBY WAIVES ITS RIGHT, IF ANY, TO MAKE ANY CLAIM FOR
DAMAGES, LOSSES OR COMPENSATION ARISING FROM ANY EXPECTANCY OF CONTINUATION OF
THIS AGREEMENT, OR FOR ANY OTHER REASON WHATSOEVER (EXCEPT WITH RESPECT TO
SERVICE FEES PAYABLE TO AGENT AS A RESULT OF ORDERS FOR PRODUCTS PLACED PRIOR TO
THE TERMINATION OF THIS AGREEMENT BUT NOT SHIPPED UNTIL AFTER THE TERMINATION OF
THIS AGREEMENT DISREGARDING THE SHIPMENT DATE OF THE MERCHANDISE).

10

 

--------------------------------------------------------------------------------



 


15.       NO JOINT VENTURE.  NOTHING CONTAINED HEREIN SHALL BE CONSTRUED TO
PLACE THE PARTIES IN THE RELATIONSHIP OF PARTNERS OR JOINT VENTURES, IT BEING
AGREED AND UNDERSTOOD THAT AGENT IS AN INDEPENDENT CONTRACTOR AND NOT AN
EMPLOYEE OF PRINCIPAL.  AGENT SHALL HAVE NO POWER TO OBLIGATE OR BIND PRINCIPAL
IN ANY MANNER WHATSOEVER EXCEPT AS OTHERWISE PROVIDED HEREIN.  AGENT SHALL NOT
HOLD ITSELF OUT AS EMPLOYED BY OR OTHERWISE AFFILIATED WITH PRINCIPAL.  AGENT
SHALL OBTAIN ALL APPROVALS AND PERMITS (IF ANY) FROM ANY AND ALL GOVERNMENTAL
AUTHORITIES THAT ARE NECESSARY OR APPROPRIATE IN ORDER THAT AGENT SHALL BE
PERMITTED UNDER THE LOCAL LAWS OF THE TERRITORY TO ENGAGE IN ALL ACTIVITIES
PROVIDED FOR UNDER THIS AGREEMENT.


16.       NOTICES.  ALL NOTICES REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL
BE IN WRITING AND SHALL BE MAILED BY OVERNIGHT DELIVERY TO THE PARTY TO RECEIVE
NOTICE AT THE ADDRESSES FIRST SET FORTH ABOVE OR AT SUCH OTHER ADDRESS AS ANY
PARTY MAY, BY WRITTEN NOTICE, DIRECT.  ALL NOTICES GIVEN UNDER THIS PARAGRAPH
SHALL BE DEEMED AS GIVEN ON THE TWO BUSINESS DAYS FOLLOWING THE DAY ON WHICH THE
NOTICE IS MAILED OR FAXED.


17.       FURTHER ASSURANCE.  EACH PARTY AGREES, UPON THE REASONABLE REQUEST OF
THE OTHER PARTY, TO TAKE SUCH ACTION AND TO EXECUTE AND DELIVER SUCH DOCUMENTS
AS MAY REASONABLY BE NECESSARY OR APPROPRIATE TO EFFECTUATE THE TERMS OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


18.       ASSIGNMENTS.


A.  PRINCIPAL MAY ASSIGN THIS AGREEMENT TO A SUCCESSOR TO ALL OR SUBSTANTIALLY
ALL OF THAT PORTION OF ITS BUSINESS WHICH DEALS WITH THE PRODUCTS.  AGENT MAY
NOT ASSIGN THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF PRINCIPAL.


B.  EXCEPT AS PROVIDED FOR IN SUBPARAGRAPH (A), NEITHER PARTY SHALL ASSIGN OR
TRANSFER ALL OR ANY PORTION OF THIS AGREEMENT, WHETHER VOLUNTARILY, BY OPERATION
OF LAW, OR OTHERWISE, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.


19.       HEADINGS.  THE PARAGRAPH HEADINGS OF THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND DO NOT FORM A PART OF THE TERMS AND CONDITIONS
OF THIS AGREEMENT OR GIVE FULL NOTICE THEREOF.


20.       CONSTRUCTION.  THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF CALIFORNIA WITH THE SAME FORCE AND EFFECT AS IF
FULLY EXECUTED AND TO BE PERFORMED THEREIN.

11

 

--------------------------------------------------------------------------------



 


21.       JURISDICTION.  THE PARTIES HEREBY CONSENT AND AGREE TO THE EXCLUSIVE
JURISDICTION OF ANY OF THE COURTS OF CALIFORNIA IN ANY DISPUTE ARISING UNDER
THIS AGREEMENT.


22.       ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE UNDERSTANDING
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.  IT MAY NOT BE
AMENDED OR MODIFIED IN ANY MANNER, EXCEPT BY A WRITTEN AGREEMENT DULY EXECUTED
BY THE PARTY TO BE CHARGED.  NO CUSTOM OR COURSE OF DEALING SHALL BE REFERRED TO
AS AMENDING OR ALTERING THE TERMS OF THIS AGREEMENT AND NO WAIVER SHALL BE
DEEMED TO APPLY TO ANY MATTER OTHER THAN OR SUBSEQUENT TO THE MATTER TO WHICH IT
RELATES.


23.       INDEMNIFICATION.


A.  AGENT SHALL INDEMNIFY PRINCIPAL, ITS OFFICERS, AGENTS, EMPLOYEES, DIRECTORS,
SHAREHOLDERS AND REPRESENTATIVES (COLLECTIVELY, THE “PRINCIPAL INDEMNIFIED
PARTIES”), AND HOLD THEM HARMLESS, FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES,
LIABILITIES, CLAIMS, PAYMENTS, LIENS, JUDGMENTS, ORDERS AND DECREES OF EVERY
DESCRIPTION, RECOVERIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES INCURRED
BY PRINCIPAL INDEMNIFIED PARTIES BOTH IN CONNECTION WITH CLAIMS AGAINST AGENT
AND AS WELL AS THIRD PARTY CLAIMS) ARISING OUT OF OR RELATING TO, IN WHOLE OR IN
PART, ANY ACT OR OMISSION, NEGLIGENCE, MISCONDUCT OR FRAUD OF ANY OF ITS
OFFICERS, AGENTS, EMPLOYEES, DIRECTORS, SHAREHOLDERS, AND REPRESENTATIVES IN
PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT.


B.  PRINCIPAL SHALL INDEMNIFY AGENT, ITS OFFICERS, AGENTS, EMPLOYEES, DIRECTORS,
SHAREHOLDERS AND REPRESENTATIVES (COLLECTIVELY, THE “AGENT INDEMNIFIED
PARTIES”), AND HOLD THEM HARMLESS, FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES,
LIABILITIES, CLAIMS, PAYMENTS, LIENS, JUDGMENTS, ORDERS AND DECREES OF EVERY
DESCRIPTION, RECOVERIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES INCURRED
BY AGENT INDEMNIFIED PARTIES BOTH IN CONNECTION WITH CLAIMS AGAINST AGENT AND AS
WELL AS THIRD PARTY CLAIMS) ARISING OUT OF OR RELATING TO, IN WHOLE IN PART, ANY
ACT OR OMISSION OF ANY OF PRINCIPAL, ITS OFFICERS, AGENTS, EMPLOYEES, DIRECTORS,
SHAREHOLDERS, AND REPRESENTATIVES IN PERFORMING ITS OBLIGATIONS UNDER THIS
AGREEMENT.


24.       NO WAIVER.  THE FAILURE BY ANY PARTY TO COMPLAIN OF ANY ACT OR
OMISSION ON THE PART OF THE OTHER, NO MATTER HOW LONG THE SAME MAY CONTINUE,
SHALL NOT BE DEEMED TO BE A WAIVER BY SUCH PARTY OF ANY OF ITS RIGHTS UNDER THIS
AGREEMENT.  THE WAIVER BY ANY PARTY AT ANY TIME, EXPRESSED OR IMPLIED, OF ANY
BREACH, ATTEMPTED BREACH, OR DEFAULT OF ANY PROVISION OF THIS AGREEMENT SHALL
NOT BE DEEMED A WAIVER OF ANY OTHER PROVISION OF THIS AGREEMENT OR A CONSENT TO
ANY SUBSEQUENT BREACH, ATTEMPTED BREACH OR DEFAULT OF THE SAME OR ANY OTHER
TYPE.  IF ANY ACTION BY AGENT SHALL REQUIRE THE CONSENT OR APPROVAL OF
PRINCIPAL, SUCH CONSENT OR APPROVAL OF PRINCIPAL TO SUCH ACTION ON ANY ONE
OCCASION SHALL NOT BE DEEMED A CONSENT OR APPROVAL OF ANY OTHER ACTION ON THE
SAME OR ANY SUBSEQUENT OCCASION.


25.       INVALIDITY.  SHOULD ANY TERM OR PROVISION OF THIS AGREEMENT FOR ANY
REASON BE HELD TO BE ILLEGAL, INVALID, VOID OR UNENFORCEABLE EITHER IN ITS
ENTIRETY OR IN A PARTICULAR APPLICATION, THE REMAINDER OF THIS AGREEMENT SHALL
NONETHELESS REMAIN IN FULL FORCE.


26.       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

12

 

--------------------------------------------------------------------------------



 

 

FORWARD INDUSTRIES, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SEATON GLOBAL CORPORATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

13

 

--------------------------------------------------------------------------------